                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

EVERETT BOYD                                                                          PETITIONER

V.                                                                NO. 4:19-CV-00099-MPM-JMV

JESSIE WILLIAMS, et al.                                                            RESPONDENTS

                           ORDER DIRECTING STATE TO RESPOND

        Everett Boyd had filed a petition for relief under 28 U.S.C. §2254. It is ORDERED:

     1. That no later than November 27, 2019, respondent through Jim Hood, Attorney General

of the State of Mississippi, file his response to this action, along with full and complete

transcripts of all proceedings in the state courts of Mississippi arising from the petitioner’s

convictions for homicide and shooting into an unoccupied dwelling in the Circuit Court of

Holmes County, Mississippi (to the extent such are relevant to the State’s response).

     2. That within fourteen (14) days of service upon him of a copy of respondent’s answer,

petitioner may file his reply to the allegations contained in such answer.

     3. The Clerk of this Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings,

upon Jim Hood, Attorney General of the State of Mississippi, or his lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must

electronically file the completed acknowledgment of service of process form upon receipt.

     Petitioner is warned that failure to keep this court informed of his current address could lead

to dismissal of his lawsuit.

        This, the 18th day of September, 2019.

                                               _s/ Jane M. Virden________________________
                                               JANE M. VIRDEN
                                               UNITED STATES MAGISTRATE JUDGE
